Exhibit 10.9

ANNUAL CASH COMPENSATION OF EXECUTIVE OFFICERS

The named executive officers of Stereotaxis, Inc. (the “Company”) have their
base salaries determined yearly by the Compensation Committee (the “Committee”)
of the Board of Directors. The executive officers are all “at will” employees,
and each has a written employment agreement which is filed, as required, as an
exhibit to reports filed by the Company under the Securities Exchange Act of
1934. Messrs. Kaminski, Bruce, Cheng and Ms. Duros proposed and agreed to
voluntary base salary reductions for the period from October 1, 2011 through
March 31, 2013. Each of said named executive officers entered into an amendment
to his or her respective employment agreement on October 10, 2011, providing for
the base salary reduction. On February 14, 2012, the Committee considered the
base salaries for named executive officers of the Company and made no
adjustments. Also, the Committee made no awards to the named executive officers
under the Company’s 2011 bonus plan (the “2011 Plan”). The 2011 Plan was
designed to reward the accomplishments of these officers on behalf of the
Company in 2011 pursuant to and consistent with the objective of the Company’s
bonus plan, as determined by the Committee. The 2011 base salaries, 2011 bonuses
and 2012 base salaries are summarized in the following table:

 

     2011 Salary as  of
February 15, 2011      2011 Salary as of
October 1, 2011      2011 Bonus      2012 Salary  

Douglas M. Bruce

           

Chief Technology/Operations Officer

   $ 325,000       $ 292,500       $ 0       $ 292,500   

Frank J. Cheng

           

Senior Vice President, Marketing and Business

Development, General Manager, Odyssey Business

   $ 285,000       $ 256,500       $ 0       $ 256,500   

Samuel W. Duggan II 1

           

Chief Financial Officer

   $ 270,000       $ 270,000       $ 0       $ 270,000   

Karen W. Duros

           

Senior Vice President, General Counsel & Secretary

   $ 270,000       $ 243,000       $ 0       $ 243,000   

Daniel J. Johnston 2

           

Chief Financial Officer

   $ 325,000         N/A        
  N/
A  
        N/A   

Michael P. Kaminski

           

President & Chief Executive Officer

   $ 420,000       $ 352,000       $ 0       $ 352,000   

 

The Company intends to provide additional information regarding other
compensation awarded to the named executive officers in respect of and during
the 2011 fiscal year in the proxy statement for its 2012 annual meeting of
stockholders, which is expected to be filed with the Securities and Exchange
Commission in April 2012.

As determined by the Committee at the February meeting, the 2012 annual bonus
program will be based on management achieving certain objectives established in
the committee for the first six months of 2012, the second six months of 2012,
and the full year.

 

1 

Mr. Duggan joined the Company on October 1, 2011.

2 

Mr. Johnston resigned from the Company effective August 15, 2011.